Citation Nr: 1620782	
Decision Date: 05/23/16    Archive Date: 06/02/16

DOCKET NO.  16-02 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased initial disability rating for an undiagnosed depressive disorder, presently rated as 30 percent disabling.

2. Entitlement to an increased disability rating for bilateral hearing loss.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

The Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to March 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for depression, and denied an increased disability rating for hearing loss and tinnitus; and from an August 2015 rating decision by the RO in St. Petersburg, Florida, which increased the Veteran's disability rating for bilateral hearing loss from 40 percent to 50 percent, and denied entitlement to TDIU.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. From the date of the grant of service connection, the Veteran's undiagnosed depressive disorder has been manifested by depressed mood and sleep disturbances, resulting in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation).

2. There is no evidence of record pertaining to the severity of the Veteran's hearing loss in the year prior to September 23, 2014.  

3. Since September 23, 2014, the date of the Veteran's claim for an increased disability rating for bilateral hearing loss, the Veteran's hearing loss has been manifested by hearing impairment corresponding to no worse than auditory acuity Level VIII in the right ear, and Level VIII in the left ear.  


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 30 percent for service-connected undiagnosed depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9433 (2015).

2. Prior to September 23, 2014, the criteria for a disability rating in excess of 40 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.85, 4.86, DC 6100 (2015).

3. From September 23, 2014, the criteria for a 50 percent disability rating, but no higher, for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.85, 4.86, DC 6100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim.  It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. 5103(a); 38 C.F.R. § 3.159(b).  In June 2015, the Veteran submitted a claim for TDIU on a Fully Developed Claim form (VA Form 21-526EZ).  Such form includes the information required by the VCAA, specifically, the form notifies the Veteran of the evidence and information necessary to substantiate a service connection and increased rating claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Accordingly, the duty to notify is satisfied.

Regarding the duty to assist, the Board finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the matter decided herein has been obtained.  The evidence includes his service treatment records, VA treatment records, VA examination reports, private medical records, and lay statements from the Veteran and his representative.  The Veteran has not indicated the existence of any outstanding evidence, and the Board is aware of none.  Thus the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

II. Increased Disability Ratings

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the Veteran's undiagnosed depressive disorder, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of staged ratings are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

As for the claim for increased disability rating for bilateral hearing loss, "[w]here entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

For increased rating claims, staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  Further, "[w]here there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned." 38 C.F.R. § 4.7 (2015).

A. Depressive Disorder

In the March 2015 rating decision, the Veteran was granted service connection for an undiagnosed depressive disorder, effective September 18, 2014.  He was assigned a disability rating of 30 percent for that condition.  He expressed disagreement with the initial disability rating assigned, arguing that he should be granted a rating in excess of 30 percent.

The Veteran's service-connected undiagnosed depressive disorder is presently rated under the General Formula for Rating Mental Disorders, Diagnostic Code (DC) 9433, which provides that a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9433 (2015).  A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

The symptoms cited above follow the phrase "such symptoms as" which indicates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the Board has not required the presence of all or most of the enumerated symptoms for any particular rating.  The list of symptoms merely provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  The Board must consider all symptoms of a veteran's condition which affect the level of occupational and social impairment.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  See Mauerhan v. Principi, 16 Vet. App. 436, 441-443 (2002).

The evidence of record shows that in October 2014, the Veteran presented at a VA facility complaining of insomnia with daytime fatigue.  At that time he reported anergia, amotivation, irritability, and sullenness.  He was noted to have mild depression and mild anxiety.  He noted some increased arguing with his wife and some recent social withdrawal.  He denied suicidal thought, ideation or plan.  Affect was broad, attention and concentration were normal.  Thought process was linear and goal oriented.  Judgment was good and insight fair.  He was cooperative and alert.  Mood was depressed.  

In February 2015, he was afforded a VA examination in connection with his service connection claim.  The examiner found him to have occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran reported being married for 60 years and that he always has contact with his children.  He denied any current significant problems with his marriage other than being "too crabby" because he was frequently tired.  He reported not engaging in much physical activity any more, and that he felt he was very impatient.  He did report having one close friend whom he speaks with approximately once per year.  He was found to have depressed mood, chronic sleep impairment and difficulty in establishing and maintaining effective work and social relationships.  He demonstrated relaxed motor activity and was cooperative during his examination.  Rapport was easily established.  Speech and volume were normal.  Attention and concentration were intact.  Appropriate eye contact was maintained.  Affect was broad and mood was depressed.  Intelligence was above average.  Thought process was linear.  No psychotic features were noted.  He denied suicidal and homicidal ideation, plan, or intent.  He was found to be capable of managing his financial affairs.  

In light of the above, the Board finds that the Veteran's depressive disorder is appropriately rated as 30 percent disabling.  Particularly, the Board recognizes that the Veteran has been documented to suffer from symptoms such as a depressed mood and chronic sleep impairment, resulting in some occupational and social impairment, but generally otherwise functioning satisfactorily with routine behavior and self-care.  Particularly, the Board has considered whether a 50 percent rating is appropriate, but does not find that the Veteran's symptoms rise to that level of severity.  There is no evidence of a flattened affect; no sign of circumstantial, circumlocutory, or stereotyped speech; no evidence of panic attacks.  His memory is intact.  He does not have impaired judgment or abstract thinking.  His thought processes are linear.  He presents to examinations with normal behavior and is cooperative and attentive with normal eye contact.  While the examiner found him to have some difficulty in establishing and maintaining effective work and social relationships, the Board notes that the Veteran reports a good marriage of significant duration with regular contact with his children and reports having at least one good friend.  In light of this, the Board finds that the Veteran's undiagnosed depressive disorder more closely matches the criteria for a 30 percent rating under the diagnostic code.  See 38 C.F.R. § 4.130, DC 9433.

Finally, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. 
§ 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Here, the Board finds that the rating criteria contemplate the Veteran's psychiatric disability as productive of symptoms specifically identified in the Rating Schedule and thus the manifestations are contemplated in the rating criteria.  In particular, because the schedular rating criteria contemplate all psychiatric symptoms resulting from the service-connected disability, the Board finds that all of the Veteran's symptoms are expressly considered by the schedular rating criteria.  Accordingly, the rating criteria are adequate to evaluate the Veteran's psychiatric disability and referral for consideration of extraschedular rating is not warranted.

Also considered by the Board is whether the collective effect of his other service connected disabilities warrants referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran is also service connected for bilateral hearing loss and tinnitus; however, the evidence does not demonstrate that there is a collective impact from his disabilities that is not covered by the individual ratings.  Thus, referral for extraschedular consideration on this basis is not warranted.

B. Bilateral Hearing Loss

The Veteran's bilateral hearing loss is presently rated as 40 percent disabling prior to May 22, 2015, and as 50 percent disabling thereafter.  He argues that higher ratings are warranted.  As discussed above, because the Veteran's claim for an increased disability evaluation was filed with VA on September 23, 2014, the Board will consider the evidence of record from September 23, 2013, one year prior to the date of the claim, forward.  Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. 505.

Under Diagnostic Code 6100, hearing loss is evaluated in accordance with the findings obtained on audiometric examination.  See Lendermann v. Principi, 3 Vet. App. 345, 349 (1992) (providing that disability ratings for service-connected hearing impairments are determined through mechanical application of the disability rating schedule to the results of audiometric evaluations).   The evaluations assigned for hearing impairment range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1,000; 2,000; 3,000; and 4,000 Hertz (cycles per second).  The degrees of disability for bilateral hearing loss are reflected in eleven auditory acuity levels in the rating schedule, designated from Level I for essentially normal acuity through Level XI for profound deafness.  See 38 C.F.R. § 4.85, DC 6100, as set forth in the rating schedule, Tables VI, VIa, and VII are used to calculate the disability evaluation to be assigned.  See id.

VA regulations further provide that in cases of exceptional hearing loss, when the pure-tone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral, and each ear is to be evaluated separately.  38 C.F.R. § 4.86(a) (2015).  When the pure-tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever would result in the higher numeral.  38 C.F.R. § 4.86(b).

In light of the evidence of record, as discussed below, the Board finds that the Veteran's bilateral hearing loss should be rated as 50 percent disabling from September 24, 2014, the date of his initial claim for an increased rating, but not higher than 50 percent for any period on appeal.  

At the outset, the Board notes that no medical evidence pertaining to the Veteran's hearing loss is of record for the year prior to his submitting the claim for an increased disability rating.  

The Veteran submitted a private audiological evaluation report dated October 6, 2014, which noted the following pure tone thresholds, in decibels:




HERTZ



1000
2000
3000
4000
Average
RIGHT
85
90
N/A
100
91.6
LEFT
85
90
N/A
100
91.6

Speech discrimination scores were 60 percent correct in the right ear and of 64 percent correct in the left ear.  

Application of the above audiogram results to Table VI reveals Level VIII hearing acuity in the right ear and Level VIII hearing acuity in the left ear.  38 C.F.R. §4.85, Table VI.  Level VIII hearing acuity in both ears results in a 50 percent disability evaluation in accordance with the standards found in Table VII.  38 C.F.R. § 4.85, Table VII.  Thus, the private audiology report from October 2014 supports the assignment of a 50 percent rating.  Id. 

On January 24, 2015, the Veteran was afforded a VA audiology examination, the report of which noted the following pure tone thresholds, in decibels:




HERTZ



1000
2000
3000
4000
Average
RIGHT
55
60
54
70
62.5
LEFT
60
65
65
70
65

Speech discrimination scores were 60 percent correct in the right ear and of 72 percent correct in the left ear.  

Application of the above audiogram results to Table VI reveals Level VI hearing acuity in the right ear and Level V hearing acuity in the left ear.  38 C.F.R. § 4.85, Table VI.  Level V hearing in the better ear and Level VI hearing acuity in the poorer ear results in a 20 percent disability evaluation in accordance with the standards found in Table VII.  38 C.F.R. § 4.85, Table VII.  Thus, the private audiology report from January 2015 actually supports the assignment of a rating less than that which is currently assigned.  Id.  

Finally, on July 13, 2015, the Veteran was afforded a VA audiology examination, the report of which noted the following pure tone thresholds, in decibels:





HERTZ



1000
2000
3000
4000
Average
RIGHT
65
70
75
75
71.25
LEFT
65
70
75
75
71.25

Speech discrimination scores were 48 percent correct in the right ear and of 52 percent correct in the left ear.  

Application of the above audiogram results to Table VI reveals Level VIII hearing acuity in the right ear and Level VIII hearing acuity in the left ear.  38 C.F.R. §4.85, Table VI.  Level VIII hearing acuity in both ears results in a 50 percent disability evaluation in accordance with the standards found in Table VII.  38 C.F.R. § 4.85, Table VII.  Thus, the VA contract audiology report July 2015 does not support the assignment of a rating greater than the currently assigned 50 percent.  

In light of the above, the Board finds that, after resolving any benefit of the doubt in favor of the Veteran, for the entirety of the claim period, audiological evaluations reflect that the Veteran's hearing loss has been generally manifested by Level VIII hearing impairment in both ears, which results in a 50 percent disability rating under 38 C.F.R. § 4.85, DC 6100.  Consequently, the Board finds that the Veteran's bilateral hearing loss should be rated as 50 percent disabling from September 23, 2014, the date of his claim for an increased rating.  Here, the Board recognizes that the Veteran's hearing loss was found to actually warrant a significantly lower rating on the January 2015 VA examination, but given the short period of time between the three examination reports (less than 10 months) and given that the first and last examination report showed significantly worse hearing than that which was recorded in January, the Board finds that a 50 percent rating is warranted throughout the appeal period.  

The Board in no way discounts the difficulties that the Veteran experiences as a result of his bilateral hearing loss, however, because hearing loss is a disability requiring a "mechanical application of the rating schedule," the Board cannot find a basis in law or regulation to support a disability rating in excess of the 50 percent rating he has been assigned.  See Lendenmann v. Principi, 3 Vet. App., 345, 349 (1992)

The above determination is based upon consideration of applicable rating provisions.  Notably, the audiometric findings do not meet the criteria for an exceptional pattern of hearing loss in either ear.  See 38 C.F.R. § 4.86.  (The Board recognizes that the average threshold given on the private October 2014 report would purport to give a higher average under Table VIa, however, the private audiologist did not provide a puretone threshold reading for 3,000 Hz and the average is based only on three of the four frequencies.  Thus, because there is not a threshold for "each of the four specified frequencies," the Board cannot determine that an exceptional pattern of hearing impairment exists, and will continue to rely upon the designations given under Table VI).  

The symptoms of his hearing loss disability have been reflected by the schedular criteria.  Particularly, the January 2015 VA audiology report and July 2015 contract VA examination report describe the effects of the Veteran's hearing impairment on his daily life.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Specifically, they note that the Veteran experiences frustration when speaking to members of his family and has difficulty listening to the television.  Such problems do not take the Veteran's case outside the norm as to require consideration of a higher evaluation on an extra-schedular basis because difficulty hearing is specifically contemplated by the rating criteria.  See 38 C.F.R § 3.321(b)(1).  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  
For the foregoing reasons, the Board finds that the claim for an increased disability rating of 50 percent should be granted from September 23, 2014 through May 22, 2015, but that any increase above 50 percent is not warranted.  


ORDER

Entitlement to an initial disability in excess of 30 percent for an undiagnosed depressive disorder is denied. 

Entitlement to a 50 percent disability rating, but no higher, for bilateral hearing loss is granted from September 23, 2014, to May 22, 2015.

Entitlement to a disability rating in excess of 50 percent for bilateral hearing loss from May 22, 2015, is denied.  


REMAND

A claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Rice v. Shinseki, 22 Vat. App. 447 (2009).  

In awarding TDIU, consideration is given to the Veteran's background, including his employment and educational history.  The Veteran has provided evidence that he has been unemployed since approximately 1992, when he retired from a sales position.  He asserts that his various service-connected disabilities (hearing loss, tinnitus, and depressive disorder) prevent him from obtaining and maintaining gainful employment.  However, the record does not reflect the Veteran's highest level of education, or details of his employment history.  

Further, while the Veteran has been afforded VA examinations in connection with his various disabilities on appeal, the Board finds that those examinations are inadequate for it to rely upon in adjudicating the claims on appeal.  Particularly, the Veteran's July 2015 VA examination which addressed hearing loss and tinnitus only discussed the effects of tinnitus on his ability to work and did not address whether his hearing loss has any effect thereon.  Likewise, his January 2015 audiology examination only described his hearing as "poor," resulting in complaints of turning the television up too loud.  Neither provides a sufficient description of his disabilities which the Board may consider in adjudicating whether his total service-connected disability picture prevents him from effectively maintaining employment.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge about the impact of his service-connected disabilities on his ability to obtain and retain substantially gainful employment.

2. Schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational specialist.  The complete file, including a copy of this remand should be made available to the examiner selected to conduct the examination, and should be reviewed.

The examiner must take a detailed history from the Veteran, to include an account of his work history, as well as the highest level of education he has achieved.  Then, the examiner should evaluate the Veteran's service-connected disability picture (whether due to a single disability or a cumulative effect of multiple disabilities) and describe how that disability picture affects his occupational functioning.  Such an evaluation should include a description of the limitations and restrictions imposed by his service-connected impairments on various work activities.  The examiner should not consider any non-service connected disabilities or the Veteran's age.  A rationale should be set forth for the conclusions reached.  

3. Thereafter, the AOJ should readjudicate the issue of entitlement to TDIU.  If the benefit sought is not fully granted, the AOJ should then furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board for further adjudication.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


